Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16809529 filed on 03/04/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of 1-9 in the reply filed on 7/28/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Joshin (US 2013/0056746) in view of Lai et al. (US 2017/0141235) in view of Haneder et al. (US 2002/0125518) and further in view of Chen et al. (US 2020/0328287).
Regarding Independent claim 1, Joshin teaches a semiconductor device comprising:
a substrate (Fig. 1, element 10); 
a channel layer (Fig.1, element 11) disposed on the substrate; 
a barrier layer (Fig.1, element 12, paragraph 0033 discloses AlGaN) disposed on the channel layer, the barrier layer having a recess, wherein the barrier layer has a portion underneath the recess, and the portion has a thickness (Fig. 1); 
a source (Fig.1, element 22) and a drain (Fig.1, element 23) disposed on the barrier layer; 
a first dielectric layer (Fig.1, element 20) covering a bottom surface of the recess; 
a gate (Fig.1, element 21) disposed over the second ferroelectric material layer.
Joshin does not explicitly disclose a charge trapping layer disposed on the first dielectric layer; a first ferroelectric material layer disposed on the charge trapping layer; a second dielectric layer disposed on the first ferroelectric material layer; a second ferroelectric material layer disposed on the second dielectric layer.
Lai et al. teaches a semiconductor device comprising a gate stack (Fig. 5, element 104) comprising a first dielectric layer (Fig. 5, element 110), a channel region (Fig. 5, element 108) and a charge trapping layer (Fig. 5, element 120) disposed on the first dielectric layer 110 and wherein a ferroelectric material (Fig. 5, element 112) disposed on the charge trapping layer 120 and a gate (Fig. 5, element) disposed on the ferroelectric material layer 112. A gate stack 104 comprising a charge trapping layer 120 disposed on a first dielectric 110 and a ferroelectric material 112 disposed on the charge trapping layer specifically is noted to improve threshold swing and to form a device with a higher switching speed (Lai; paragraph 0017). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshin to include the gate stack comprising a charge trapping layer disposed on the dielectric layer and a ferroelectric material layer disposed on the charge trapping layer as taught by Lai in order to improve device switching speed (Lai, paragraph 0017).
Joshin modified by Lai et al. do not explicitly disclose a second dielectric layer disposed on the first ferroelectric material layer; a second ferroelectric material layer disposed on the second dielectric layer.
Haneder et al. teach a semiconductor device comprising a gate stack comprising a second dielectric layer (Fig. 2, element 26), a channel region (Fig. 2, element 19) and a charge trapping layer (Fig. 2, element 24) and a ferroelectric material layer (Fig. 2, element 25) disposed on the charge trapping layer 24 and a (Fig. 2, element 28) disposed on the ferroelectric material layer 25, wherein the second dielectric 26 is formed of Al2O2, paragraph 0033), disposed between the ferroelectric material layer 25 and the gate 28 (Fig. 2). A gate electrode 28 isolated from the ferroelectric layer 25 by a second dielectric layer 26 is specifically noted to suppress leakage currents and to improve device functionality (Haneder, paragraph 0013). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshin and Lai et al. to include the gate stack comprising a dielectric layer formed between the gate and the ferroelectric material layer, as taught by Haneder et al. in order to suppress leakage currents and to improve device functionality (Haneder et al., paragraph 0013).
Joshin modified by Lai et al. and Haneder et al. do not explicitly disclose a second ferroelectric material layer disposed on the second dielectric layer.
Chen et al. discloses a semiconductor device comprising a channel layer (Fig. 8F, element 114), a first dielectric layer (Fig. 8F, element 120), a first ferroelectric layer (Fig. 8F, element 140, paragraph 0041), a second ferroelectric layer (Fig. 8F, element 134) on the first ferroelectric layer and below a gate electrode (Fig. 8F, element 150).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Joshin, Lai et al. and Haneder et al. according to the teachings of Chen et al. (adding the second ferroelectric layer below the gate electrode and on the second dielectric layer of Haneder et al.) with the motivation to improve voltage gain (paragraph 0036).
Regarding claim 2, Joshin modified by Lai et al. teach further comprising a third dielectric layer (Fig. 5, element 122) disposed between the first ferroelectric material layer and the charge trapping layer.
Regarding claim 3, Joshin modified by Lai et al. and Haneder et al. teach further wherein each of the first dielectric layer (first dielectric is SiO2 or AlO3 in Joshin paragraph 0037, second dielectric Al2O3 of Haneder et al. in paragraph 0033, third dielectric comprises silicon oxide/nitride, high-k, etc. in paragraph 0038 of Lai et al.), the second dielectric layer and the third dielectric layer has a bandgap, and the bandgap respectively ranges between 7 eV to 12 eV.
Regarding claim 4, Joshin teaches wherein the thickness of the portion of the barrier layer ranges between 5 nm and 15 nm (paragraph 0034 discloses a thickness range of the barrier layer. Accordingly, the thickness is an art recognized variable. It would have been obvious to one of ordinary skill in the art, to optimize the thickness and arrive at the claim 4 limitation. With respect to the limitations of Claim 4, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 5, Joshin modified by Lai et al. and Chen et al. teach wherein the first and the second ferroelectric material layers respectively comprise a layer made of BaTiO.sub.3, KH.sub.2PO.sub.4, HfZrO.sub.2, SrBi.sub.2Ta.sub.2O.sub.9 or PbZrTiO.sub.3 (paragraph 0023 of Lai et al. and paragraph 0040 of Chen et al.).
Regarding claim 6, Joshin teaches wherein the recess has a depth, and the first dielectric layer has a thickness that is smaller than the depth (paragraph 0053 discloses a thickness range for the first dielectric layer, paragraph 0029 discloses the recess formed in the barrier layer wherein the barrier layer has a thickness range. Accordingly, the thickness is an art recognized variable. It would have been obvious to one of ordinary skill in the art, to optimize the thickness and arrive at the claim 6 limitation. With respect to the limitations of Claim 6, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Joshin (US 2013/0056746) in view of Lai et al. (US 2017/0141235) in view of Haneder et al. (US 2002/0125518) and in view of Chen et al. (US 2020/0328287) and further in view of Shimizu (US 2016/0284830).
Regarding claim 7, Joshin modified by Lai et al. and Haneder et al. and Chen et al. do not explicitly disclose wherein the recess has a first vertical sidewall and a second vertical sidewall opposite to the first vertical sidewall, and a first distance between the source and the first sidewall is smaller than a second distance between the drain and the second vertical sidewall.
Shimizu et al. teach a semiconductor device comprising a substrate (Fig. 1, element 10); a channel layer  (Fig. 1, element 14) disposed on the substrate 10; a barrier layer  (Fig. 1, element 16) disposed on the channel layer 14, the barrier layer 16 having a recess  (Fig. 1, element), wherein the barrier layer 16 has a portion underneath the recess 21 (Fig. 9), and the portion has a thickness wherein the recess 21 has a first vertical sidewall (left side wall of recess 21) and a second vertical sidewall (right sidewall of recess 21) opposite to the first vertical sidewall; a source  (Fig. 1, element 18) and a drain  (Fig. 1, element 20) disposed on the barrier layer 16; a first dielectric layer  (Fig. 1, element 22) covering a bottom surface of the recess 21, and wherein a first distance between the source 18 and the first sidewall (left sidewall of recess 21) is smaller than a second distance between the drain 20 and the second sidewall (right sidewall of recess 21) (see Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Joshin, Lai et al. and Haneder et al. and Chen et al. according to the teachings of Shimizu et al. with the motivation to provide high breakdown voltage (paragraph 0003).
Regarding claim 8, Joshin modified by Lai et al. and Haneder et al. and Chen et al. and Shimizu et al. teach further comprising a first passivation layer (Fig. 1, element 22 of Shimizu) covering a portion of the barrier layer (Fig. 1, element 16 of Shimizu).
Regarding claim 9, Joshin modified by Lai et al. and Haneder et al. and Chen et al. and Shimizu et al. teach further comprising a second passivation layer (Fig. 1, element 24 of Shimizu) disposed on the first passivation layer.
	




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813